 BOILERMAKERSLOCAL 374 (VOGT & CONANT)Local Lodge No. 374,International Brotherhood ofBoilermakers,Iron Ship Builders, Blacksmiths,Forgers&Helpers,AFL-CIOandThe Vogtand Conant Company and LocalUnion No. 395,InternationalAssociation of Bridge,Structuraland Ornamental Iron Workers,AFL-CIO. Case25-CD-23728 February 1985DECISION AND DETERMINATION OFDISPUTEBY CHAIRMAN DOTSON AND MEMBERSHUNTER AND DENNISThe charge in this Section 10(k) proceeding wasfiled 15 June 1984 by the Employer, alleging thattheRespondent, Boilermakers Local Lodge No.374,violated Section 8(b)(4)(D) of the NationalLabor Relations Act by engaging in proscribed ac-tivitywith an object of forcing the Employer toassign certainwork to employees it representsrather than to employees represented by IronWorkers. The hearing was held 18 September 1984before Hearing Officer Arroll A. Phipps.The Board affirms the hearing officer's rulings,finding them free from prejudicial error. On theentire record, the Board makes the following find-ings.1.JURISDICTIONThe Company, an Ohio corporation, is engagedin the business of erecting structural steel, mechani-cal equipment, and overhead cranes from its re-gional office in Cleveland, Ohio, and annually per-forms contract work outside the State of Ohiovalued in excess of $50,000. It also purchases andreceives materials directly from points outside theState of Ohio valued in excess of $50,000 per year.We find that the Employer is engaged in com-merce within the meaning of Section 2(6) and (7)of the Act. We further find that BoilermakersLocal Lodge No. 374 and Iron Workers Local No.395 are labor organizations within the meaning ofSection 2(5) of the Act.''There is no evidence in the record regarding the status of the twounions involved herein as labor organizations within the meaning of Sec2(5) of the Act However, based on the following decisions in whichBoilermakers Local 374 and Iron Workers Local 395, respectively, werefound to be "labor organizations," we conclude that the Board's jurisdic-tional standards have been satisfiedAmerican Ship Building Co,142NLRB 1362 (1963), andIronWorkers Local 395 (Telander Bros Contrac-tors),196 NLRB 119 (1972)II.THE DISPUTE487A. Background and Facts of DisputeIn February 19842 the Company was awardedwork as a subcontractor for the Missouri Boilerand Tank Company for the erection of structuralsteel and duct work in a building which comprisespart of the Northern Indiana Public Service Com-pany'sR.M.SchahferGeneratingStationinWheatfield, Indiana.The building in question ispart of a Flue Gas Desulphurization system knownas Unit 18 (hereinafter FGD system).At a prejob conference held on 9 April, Compa-ny Vice President and General Manager Fred P.Haas provided representatives of the Boilermakersand Iron Workers unions with copies of a letter hehad prepared earlier, the pertinent portions ofwhich follow:Ihave discussed jurisdiction of the structuralsteel erection with both the Boilermakers andthe Iron Workers. I have accumulated substan-tial historical information from each. The Boil-ermakers feel that any steel supporting ductwork or breeching (which are not part of thebuilding structure) should be assigned to theBoilermakers. The Iron Workers feel that anystructural steel which is multi- purpose shouldbe assigned to the Iron Workers.. . . Vogt and Conant has the responsibility toerect F.G.D. building structures under a sepa-rate contract. The structures are supported bycenter columns provided under this contract.The structural steel in the . . . job supportselectrical conduit, piping, stairs and walkwaysthroughout the structure, under, above and onall sides of the duct. The center row of col-umns which support the duct also supports amonorail system at the top of the structure.The structural steel for this project is part ofthe building . . . .It is not efficient nor economically wise tohave separate trades plumbing and boltingsteel columns, bracing and beams which inter-connect,many with common bolts. To splitthe erection of the structure between twotradeswould be inefficient and not economi-cal. . . .Haas' letter concluded with the announcementthat the Company was assigning the unloading anderection of the support steel, stairs, walkways, andmonorail system to the Iron Workers and the un-loading and installation of all duct work, slide2All dates are 1984 unless otherwise indicated274 NLRB No. 69 488DECISIONS OF NATIONAL LABOR RELATIONS BOARDplates,dampers, expansion joints, and other likecomponents to the Boilermakers.On learning ofthe assignments,Boilermakers'representatives in-formed Haas that they considered the erection ofthe structural steel on the FGD system to be theirwork and that the Union would"contest the as-signment"and "follow whatever procedure was re-quired to reverse the decision."On several occa-sions following the prejob conference,Haas unsuc-cessfully attempted to resolve the Boilermakers'claim that all the work contemplated by the sub-contract should be assigned to employees it repre-sents. In early May, Boilermakers Business Manag-er Clayton Lucas warned Haas that there would beproblems on the job if the work assignments werenot changed.On 12 June the first shipment of steel arrived atthe jobsite and, as planned,thematerialwas un-loaded by members of the Iron Workers. Althougha Boilermakers business agent contacted Haas andinformed him that "there were going to be prob-lems" if the boilermakers were not allowed tounload the next load of steel,Haas refused to reas-sign the work.On 13 June the Boilermakers shutdown all work on the site by arriving prior tostarting time, setting up a picket line, and blockingthe constructior+ entrance gate with vehicles be-longing to its members.When Haas contactedLucas regarding the picket line, Lucas respondedthat the job would be shut down for 2 to 3 weeksunless Haas assigned all the work to the Boilermak-ers.Several hours later,however,the pickets dis-persed after the Company agreed not to unload an-other shipment of steel for several days.Despitethat agreement,a Boilermakers picket line was es-tablished again on the morning of 14 June and, al-though a few individuals crossed the picket line, nowork was done that day.3 The Company filedunfair labor practice charges against the Boilermak-ers on 15 June and members of that Union thereaf-ter returned to work.Progress on the project con-tinued after that date without interruption.B.Work in DisputeThe disputed work involves the erection ofstructural steel at Flue Gas Desulphurization Unit18of the R.M. Schahfer Generating Station inWheatfield,Indiana.C. Contentionsof thePartiesThe Employer and the Iron Workers contendthat the work in dispute should be assigned to em-ployees represented by Iron Workers Local 395,3The pickets reassembled the morning of 14 June despite a telegramfrom the president of the Boilermakers'International Union to Lucas on13 June directing him to return the members to work immediatelyarguingthat the completedsteel structurewill be amultipurpose facilitydesignedto support,in addi-tion to duct work, several floors, walkways, stairs,ladders,piping,electricalequipment,hydraulicequipment,and fans.They further contend that thestructuralsteel in issue is partof thebuilding andnot merely a breeching support. Finally,the Em-ployer and the Iron Workersclaim that the Em-ployer's preference, economy,skills,and efficiencyfavor an award in favor of the Iron Workers.The Boilermakersdid not file an appearance atthe hearingin thisproceedingnor submitany evi-dence to supportitsposition.Basedon the record,however,it is evident that the Boilermakers consid-ered the structuralsteel in question to be duct sup-port materialproperlycharacterized as breechingsupports.In seeking the assignment,the Boilermak-ers claimed that erecting breeching supports waswork withinits jurisdiction.D. Applicability of theStatuteBeforethe Boardmay proceedwith a determina-tionof thedispute pursuant to Section10(k) of theAct, it must be satisfied that thereisreasonablecauseto believethat Section8(b)(4)(D)has beenviolated andthat the parties have not agreed on amethod for the voluntaryadjustment of the dis-pute.No partycontendsthat thereisan agreed-uponmethod for voluntaryadjustmentof thedispute towhichall parties are bound.As stated above,BoilermakersLocal 374 estab-lishedand maintained a picket lineat the Wheat-field,Indiana jobsite on learning thatthe Employerhad assignedthe disputed work to employees rep-resentedby anotherunion.We find that an objectof theBoilermakers'conduct wasto force the Em-ployerto assignthe disputed work toemployees itrepresents.We find reasonablecause to believe that a viola-tionof Section 8(b)(4)(D)has occurred and thatthere exists no agreedmethod for voluntaryadjust-mentof thedispute within the meaning of Section10(k) of the Act. Accordingly, we find that the dis-puteisproperly beforethe Board for determina-tion.E.Merits ofthe DisputeSection 10(k) requires the Board to make an af-firmative award of disputed work after consideringvarious factors.NLRB v.ElectricalWorkers IBEWLocal 1212 (Columbia Broadcasting),364 U.S. 573(1961). TheBoard has held that its determination ina jurisdictional dispute is an act of judgment basedon common sense and experience,reached by bal-ancing the factors involved in a particular case. BOILERMAKERSLOCAL 374 (VOGT & CONANT)MachinistsLodge 1743 (J. A. JonesConstruction),135 NLRB 1402(1962).The following factors are relevant in making thedetermination of this dispute.1.Certification and collective-bargainingagreementsThereisno evidence that either the Boilermak-ers or the Iron Workers has been certified as theexclusivecollective-bargainingrepresentativeofany of the Employer's employees.Likewise, thereisno evidence that the Employer has at any timebeen a party to a collective-bargaining agreementwith either Union.Accordingly,we find that the certification andcollective-bargainingagreement factors do notfavor an award of the disputed work to employeesrepresented by either the Boilermakers or the IronWorkers.2.Company preference and past practiceVogtand Conant has assigned all of the disputedwork to employees represented by the Iron Work-ers since 9 April and prefers this assignment.We find the Employer'sassignment and prefer-ence favors an award to employees the Iron Work-ers represent.3.Area and industry practiceAlthough there is some evidence in the recordregarding the assignmentof work bya competitorof the Employer responsible for the erection ofstructural steel for Unit 18 of the Wheatfield gener-ating station,we find that evidence insufficient tofavor an award of the disputed work to eithergroup of employees.44.Relative skillsThe Companyarguesthat the skills required forthe erection of structural steel are traditionallythose of employees represented by the Iron Work-ers in that its members are trained to raise largepieces of steel, place them, fit up joints, bolt, andweld. The unrefuted evidence indicates that boiler-makers, on the other hand, are trained to fit ductwork,build boilers and install boiler tubes, andweld tanks, boilers, and silos. The evidence furtherestablishesthatboilermakersgenerallydo notunload,stack,or erect large pieces of structural4The Employeracknowledged that there is no established company orindustry practice regarding the erectionof FGD systems The only priorexample of similar work was its competitor's experiencewith Unit 18 Al-though we are aware that on Unit 18 the boilermakers erected the centertwo lines of columns and the framing directly under the duct work, wehave insufficient evidence to conclude that,given the differences in thestructural compositionsof the twobuildings, the assignment of work onUnit 18 is indicative of an established "area practice "489steel.We agree with the Employer and the IronWorkers that the boilermakers do not have theskills necessary to perform structural steel work ofthe magnitude contemplated by the subcontract in-volved here.5Accordingly, we find that this factor favors as-signing the disputed work to employees the IronWorkersrepresent.5.Economy and efficiency of operationsThe Employermaintains that it is more economi-cal and efficient to have employees represented bythe Iron Workers perform the disputed work be-cause ironworkers are accustomed to handlingstructural steel,using chokers, limbing steel, andworking off "floats" (scaffolding platforms tied offto steel structures).Boilermakers,on the contrary,prefer to work from"skip boxes" (baskets suspend-ed from a crane)which practice is inefficient inthat the crane being utilized for this function isthus unavailable for other uses. Further,the Em-ployer contends that,whereas the ironworkers aretrained to unload large truckloads of steel andstack the pieces so that they can be efficiently lo-catedwhen needed, boilermakers perform verylittlework of this sort.Accordingly, we conclude that this factor favorsan award to employees represented by the IronWorkers.ConclusionsAfter considering all the relevant factors, weconclude that employees represented by Ironwork-ers are entitled to perform the work in dispute. Wereach this conclusion relying on relative skills,economy and efficiency of operations,and the Em-ployer's assignmentand preference.In making thisdetermination,we are awarding the work to em-ployees represented by Iron Workers, but not tothat Union or its members. The current determina-tion is limited to the particular controversy thatgave rise to this proceeding.5According to the unrefuted testimony of Iron Workers BusinessAgent FredG Summers,the Boilermakers'claim was based on a jointagreement between the Boilermakers and the Iron Workersdated 15 Oc-tober 1928 which characterized breeching supports "which are not partof the building structure"as Boilermakers'work Summers explained thatas technology improved and pollution controls increased,generating sta-tions changed drastically and simple breeching supports(or two-leggedstands supporting sectionsof duct workbetween smoke stacks)gave wayto powerhouses several stories high containing electrical equipment, hy-draulic systems and more, as described aboveWe have reviewed Sum-mers' testimony and documentation in the form of ",jurisdictional deci-sions"submitted by the Boilermakers to the Company prior to the prejobconference(admitted into evidence during the hearing in this proceedingas Board exhibits),and find the evidence sufficient to support the IronWorkers'claim that the work in dispute isproperlycharacterized as"part of the building structure"and not as breeching supports as arguedby the Boilermakers 490DECISIONS OF NATIONAL LABOR RELATIONS BOARDDETERMINATION OF DISPUTEThe National Labor Relations Board makes thefollowing Determination of Dispute.1.Employees of the Vogt and Conant Companyrepresented by Local Union No. 395, InternationalAssociation of Bridge, Structural and OrnamentalIronWorkers, AFL-CIO are entitled to performthe structural steel erectionwork at the R.M.Schahfer Generating Station inWheatfield, Indi-ana.2.Local Lodge No. 374, International Brother-hood ofBoilermakers,Iron Ship Builders,Black-smiths, Forgers & Helpers, AFL-CIO is not enti-tled by means proscribed by Section 8(b)(4)(D) ofthe Act to force the Vogt and Conant company toassign the disputed work to employees representedby it.3.Within 10 days from the date of this Decisionand Determination of Dispute, Local Lodge No.374, InternationalBrotherhood of Boilermakers,Iron Ship Builders,Blacksmiths, Forgers & Help-ers,AFL-CIO shall notify the Regional DirectorforRegion 25 in writing whether it will refrainfrom forcing the Employer, by means proscribedby Section 8(b)(4)(D),to assignthe disputed workin a manner inconsistent with this determination.